Citation Nr: 1038971	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent right ankle sprain, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 RO decision which granted 
service connection for recurrent right ankle sprain and assigned 
a 10 percent evaluation; effective from October 17, 2007, the 
date of receipt of original claim.  38 C.F.R. § 3.400(b)(2).  A 
videoconference hearing before the undersigned was held in 
February 2010.  The Board remanded the appeal for additional 
development in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

As noted above, the Board remanded the appeal in March 2010, in 
part, for a VA examination to determine the current severity of 
the Veteran's right ankle disability.  The Veteran was scheduled 
for a VA examination in June 2010, but failed to report, and the 
claims file was subsequently returned to the Board.  However, in 
a letter received at the Board in September 2010, the Veteran 
reported, in essence, that he was unable to respond to letters 
from VA concerning his claim because he was hospitalized at VAMC 
in Jackson, but that he wanted to continue his appeal.  

Given the Veteran's explanation for his failure to report for the 
scheduled VA examination and his previously stated contention 
that his current right ankle disability had worsened since he was 
last examined by VA in January 2009, the Board finds that he 
should be scheduled for another VA examination.  See Caffery v. 
Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"].  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should obtain all of the 
Veteran's medical records from Jackson VAMC 
for treatment of his right ankle disability 
from May 2010 to the present, and associate 
them with the claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right ankle 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should respond to the following:  

I.  Note any limitation of motion in 
the right ankle.  

II.  Indicate whether the right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups or 
when the right ankle is used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

If the examiner is unable to make any 
determination, he or she should so 
indicate and include an explanation.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

